Citation Nr: 1221693	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  07-33 532	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts

THE ISSUES

1.  Entitlement to an increased evaluation for status post-reconstruction of the right knee, with instability (hereafter "right knee disability"), currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for herniated nucleus pulposus at L5-S1 (hereafter "back disability"), currently evaluated as 20 percent disabling. 

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from March 1985 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran testified at a hearing in support of his claims in October 2009, before a Veterans Law Judge.  A transcript of that hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By letter in April 2012 the Veteran was notified that the VLJ that presided at his October 2009 hearing had been designated to serve as the Acting Chairman of the Board, pursuant to 5 U.S.C.A. § 3345 and, so, was no longer available to consider the Veteran's appeal as an individual member of the Board.  Thus, the Veteran was notified that his case was reassigned to another VLJ and that he had the right to a hearing before the VLJ that adjudicated his appeal.  He was given the opportunity to testify at another hearing before reassigning his case.  

In response, the Veteran replied that he desired a hearing via video conference at this local RO before the BLJ that would be assigned to decide his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, Board of Veterans' Appeals. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

